UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6116



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LOCKWOOD KEEN BLACKSTOCK,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.   Frank W. Bullock, Jr.,
District Judge. (CR-98-100, CA-00-337-1)


Submitted:   March 21, 2002                 Decided:   April 1, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lockwood Keen Blackstock, Appellant Pro Se. Benjamin H. White, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lockwood Keen Blackstock seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).   We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error. Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the

district court.   United States v. Blackstock, Nos. CR-98-100; CA-

00-337-1 (M.D.N.C. Nov. 26, 2001).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                 2